internal_revenue_service number release date index number --------------------------- ---------------------------------------------- ------------------------------------------------ ------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------ telephone number --------------------- refer reply to cc fip b02 plr-129557-10 date date legend taxpayer ------------------------------------------------------------ ----------------------------------------------- corporation country type x company date index a b c d e f ----------------------------------------------------- ---------------------- -------------------------- --------------- ---------------------------------------------------------------- --------------- ------------------------------ ---- -------------------------------------------- -- -------- g ------------------------------------------------------------------------------------------------------------ --------------------------------------------------------------------------------- h ---- plr-129557-10 dear -------------------- this is in response to a letter dated date and subsequent correspondence requesting rulings that income from the commodity-linked note described in this letter constitutes qualifying_income under sec_851 of the internal_revenue_code_of_1986 as amended the code and income earned by taxpayer from an investment in its wholly-owned subsidiary that qualifies as a controlled_foreign_corporation cfc constitutes qualifying_income under sec_851 of the code facts taxpayer is a series of corporation corporation is registered as an open-end management investment_company under the investment_company act of u s c 80a-1 et seq as amended the act and its securities are registered under the securities act of taxpayer intends to elect and qualify as a regulated_investment_company ric under subchapter_m of the code taxpayer uses an accrual_method of accounting and a fiscal_year ending date commodities-linked note taxpayer intends to invest in a commodities-linked note having the following terms and conditions the note the note will be issued at its par_value of dollar_figurea its payout formula will be determined with reference to index the term of the note will be b taxpayer as holder of the note will have the right to put the note to the issuer at the calculated redemption price based upon the closing index value as of the end of the next business_day after notification to the issuer or as of the same day closing value if notice is made by ten o’clock in the morning eastern standard time in addition if the index value falls to a level that is equal to or less than c of the initial index value on any day the note will knockout and automatically redeem at the calculated redemption price based upon the closing index level on the following trading day a trading day is a day on which the relevant exchanges for all index constituents are open for trading during their regular trading sessions the note will pay a monthly coupon in arrears the coupon for each coupon period will be based on d in the case of a mandatory prepayment event or an early redemption at the option of the holder or issuer each an early redemption event taxpayer will receive the accrued coupon on the applicable early redemption event maturity_date plr-129557-10 the repayment obligation upon early redemption knockout or at maturity is calculated under a formula that provides for an amount equal to the face_amount of the note plus or minus an adjustment the adjustment is calculated by multiplying the face_amount of the note by a leverage factor of e times the index return the index return is the percentage of the increase or decrease of the initial index level compared to the closing index level for the applicable_period decreased by an adjustment factor greater of f or g based on the number of days the note is outstanding the index return will also include an adjustment for the reversal of the interest rate factor included in the total return computation taxpayer makes the following representations with respect to the note the issuer of the note will receive payment for the note substantially contemporaneously with the delivery of the note while holding the note taxpayer will not be required to make any additional payments to the issuer of the note in addition to the purchase_price paid for the note whether as margin settlement payment or otherwise during the life of the note or at maturity the issuer of the note is not subject by the terms of the note to mark-to- market margining requirements of the commodities exchange act u s c as amended the cea and the note is not marketed as a contract of sale of a commodity for future delivery or option on such a contract subject_to the cea controlled_foreign_corporation corporation intends to form a wholly-owned subsidiary of taxpayer subsidiary incorporated as a type x company under the laws of country under the laws of country a type x company provides for limited_liability for all holders of shares a shareholder's liability is limited to the amount if any unpaid with respect to the shares acquired by the shareholder subsidiary will file an election on form_8832 entity classification election to be taxed as a corporation pursuant to sec_301_7701-3 of the procedure and administration regulations taxpayer represents that although subsidiary will not be registered as an investment_company under the act subsidiary will comply with the requirements of section f of the act investment_company act release no and related sec guidance pertaining to asset coverage with respect to commodity futures and other transactions in derivatives plr-129557-10 taxpayer may invest up to h of its total assets in subsidiary subject_to the diversification limitations set forth in sec_851 of the code subsidiary is expected to invest primarily in commodity-linked derivative instruments including swap agreements commodity options futures and options on futures subsidiary will also invest in fixed income instruments some of which are intended to serve as margin or collateral for its derivatives positions subsidiary may invest in derivative instruments linked to the value of a particular commodity or commodity futures contracts or a subset of commodities or commodity futures contracts including swaps on commodity futures subsidiary’s investments in commodity-linked derivative instruments may specify exposure to commodity futures with different roll dates reset dates or contract months than those specified by a particular commodity index taxpayer represents that subsidiary will be a cfc within the meaning of sec_957 of the code it is expected that all of the income of subsidiary will be subpart_f_income within the meaning of sec_952 law and analysis sec_851 of the code provides that a corporation shall not be considered a ric for any taxable_year unless it meets an income test the qualifying_income requirement under this test at least percent of its gross_income must be derived from certain enumerated sources a corporation that is a partner in a partnership other than a qualified_publicly_traded_partnership must look through such partnership for purposes of meeting the qualifying_income requirement sec_851 defines qualifying_income in relevant part as - dividends interest payments_with_respect_to_securities_loans as defined in sec_512 and gains from the sale_or_other_disposition of stock_or_securities as defined in sec_2 of the act or foreign_currencies or other income including but not limited to gains from options futures or forward contracts derived with respect to the ric's business of investing in such stock securities or currencies sec_2 of the act defines the term security as - any note stock treasury_stock security future bond debenture evidence_of_indebtedness certificate of interest or participation in any profit-sharing agreement collateral-trust certificate preorganization certificate or subscription transferable share investment contract voting-trust certificate certificate of deposit for a security fractional undivided_interest in oil gas or other mineral rights any put call straddle option or privilege on any security including a certificate of deposit or on any group or index of securities including any interest plr-129557-10 therein or based on the value thereof or any put call straddle option or privilege entered into on a national securities exchange relating to foreign_currency or in general any interest or instrument commonly known as a security or any certificate of interest or participation in temporary or interim certificate for receipt for guarantee of or warrant or right to subscribe to or purchase any of the foregoing sec_2 of the cea provides that the cea is not applicable to a hybrid instrument that is predominantly a security sec_2 of the cea provides that a hybrid instrument shall be considered to be predominantly a security if - a the issuer of the hybrid instrument receives payment in full of the purchase_price of the hybrid instrument substantially contemporaneously with the delivery of the hybrid instrument b the purchaser or holder of the hybrid instrument is not required to make any payment to the issuer in addition to the purchase_price paid under subparagraph a whether as margin settlement payment or otherwise during the life of the hybrid instrument or at maturity c the issuer of the hybrid instrument is not subject by the terms of the instrument to mark-to-market margining requirements and d the hybrid instrument is not marketed as a contract of sale of a commodity for future delivery or option on such a contract subject_to the cea sec_2 of the cea provides in part that for purposes of sec_2 of the cea mark-to-market margining requirements do not include the obligation of an issuer of a secured debt_instrument to increase the amount of collateral held in pledge for the benefit of the purchaser of the secured debt_instrument to secure the repayment obligations of the issuer under the secured debt_instrument in addition the flush language of sec_851 of the code provides that for purposes of sec_851 there shall be treated as dividends amounts included in gross_income under sec_951 or sec_1293 for the taxable_year to the extent that under sec_959 or sec_1293 as the case may be there is a distribution out of the earnings_and_profits of the taxable_year which are attributable to the amounts so included sec_957 of the code defines a cfc as any foreign_corporation in which more than percent of the total combined voting power of all classes of stock entitled to vote or the total value of the stock is owned by united_states_shareholders on any day during the corporation's taxable_year a united_states_shareholder is defined in sec_951 as a united_states_person who owns percent or more of the total plr-129557-10 combined voting power of all classes of voting_stock of a foreign_corporation taxpayer represents that percent of the voting power of the stock of subsidiary will be owned by taxpayer and that taxpayer is a united_states_person taxpayer therefore represents that subsidiary will qualify as a cfc under these provisions sec_951 of the code provides that if a foreign_corporation is a cfc for an uninterrupted period of days or more during any taxable_year every person who is a united_states_shareholder of this corporation and who owns stock in this corporation on the last day of the taxable_year in which the corporation is a cfc shall include in gross_income the shareholder's pro_rata share of the cfc's subpart_f_income for the taxable_year sec_952 of the code defines subpart_f_income to include foreign_base_company_income determined under sec_954 under sec_954 foreign_base_company_income includes foreign_personal_holding_company_income determined under sec_954 under sec_954 foreign_personal_holding_company_income includes among other things dividends interest royalties rents and annuities gains in excess of losses from transactions in commodities including futures forward and similar transactions but excluding certain hedging_transactions and certain active business gains and losses and subject_to certain exceptions net_income from notional_principal_contracts subsidiary’s investments may generate foreign_personal_holding_company_income under sec_954 which is subpart_f_income taxpayer will therefore include in income its pro_rata share of subsidiary’s subpart_f_income for the taxable_year in accordance with sec_951 conclusion based on the facts as represented we rule that income and gain arising from the note constitutes qualifying_income to taxpayer under sec_851 of the code we further rule that subpart_f_income of subsidiary attributable to taxpayer is income derived with respect to taxpayer’s businesses of investing in the stock of subsidiary and thus constitutes qualifying_income to taxpayer under sec_851 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed with regard to whether taxpayer qualifies as a ric under subchapter_m of the code this ruling is directed only to the taxpayer requesting it and is limited to the facts as represented by the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent plr-129557-10 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely david b silber david b silber chief branch office of associate chief_counsel financial institutions products
